Broyles, C. J.
I. In the state of the record it does not appear that the judge abused his discretion in overruling the defendant’s motion for a continuance of the case.
2. The charge of the court upon the subject of a reasonable doubt was not error for any reason assigned.
3. The remaining special grounds of the motion for a new trial, not having been argued in, the brief of counsel for the plaintiff in error, are treated as abandoned.
4. There was some evidence which authorized the verdict, and, the find*763ing the jury having been approved by the trial judge, this court is without authority to interfere.
Decided November 9, 1920.
Accusation of carrying pistol; from city court of Macon — Judge Guerry. July 2, 1920.
The definition of a “reasonable doubt,” as given in the charge of the court, was complained of in the motion for a new trial, the movant contending that it “was error and that it would, have been better -fox the court not to have defined a reasonable doubt at all, and that the use of the word ‘conjecture’ was error.” The instruction complained of was as follows: “A reasonable doubt, as contemplated by law in the trial of a criminal case, is not a doubt which is a mere conjecture that the defendant may possibly be innocent, but is a doubt as to his guilt which exists after a conscientious effort to ascertain the truth on that question from the evidence, and which is of so serious a nature as to prevent an impartial mind from being convinced by the evidence to a moral and reasonable certainty that the defendant is guilty.”
Hubert F. Rawls, for plaintiff in error.
R. W. Moore, solicitor, H. S. Strozier, contra.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.